Citation Nr: 0305681	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  99-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel
INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized guerilla service from February 1945 to October 
1945 and recognized regular Philippine Army active service 
from October 1945 to March 1946.  The veteran died in 
December 1981.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1993 
rating decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Although not recognized as such by 
the RO, the Board finds correspondence received in August 
1993 may be construed as a timely notice of disagreement from 
that determination, and that the appellant has had an appeal 
pending since then.  Although the RO processed this appeal as 
from a later, 1998, decision that declined to reopen the 
claim, the appellant is not prejudiced by the Board 
considering the claim de novo because the RO ultimately 
reopened the claim and also considered it de novo.

In September 2000 the appellant submitted a timely notice of 
disagreement as to the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The matter will be 
addressed in a remand that follows this decision.  

The Board notes that certain claims of entitlement to DIC 
under 38 U.S.C.A. § 1318 are subject to a temporary stay on 
adjudication in accordance with the directions of the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
National Organization of Veterans' Advocates v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The veteran died in December 1981 at the age of 67.

2.  Chronic obstructive pulmonary disease (COPD) and anemia 
were certified as the immediate and antecedent causes of 
death on the veteran's death certificate.

3.  Private medical evidence demonstrates the veteran was 
treated for COPD with pulmonary tuberculosis (PTB) in late 
1946 after his period of recognized active service, but that 
no records contemporaneous to that treatment are available.

4.  The private physician's diagnosis of active PTB may not 
be accepted as showing this disease was manifested within 
three years of service.

5.  The veteran's COPD was not incurred in or aggravated by 
active service and active tuberculosis was not manifest to a 
degree of 10 percent or more within three years of active 
service; a service-connected disability did not substantially 
or materially contribute to the cause of his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.

In correspondence dated in July 2002 the RO notified the 
veteran and her accredited representative of the VCAA and of 
the evidence necessary to substantiate her claim with 
identification of the parties responsible for obtaining 
pertinent evidence.  As the veteran has been kept apprised of 
what she must show to prevail in her claim, what information 
and evidence she is responsible for, and what evidence VA 
must secure, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA regulations prescribe the nature and extent of proof 
necessary to establish service connection for pulmonary 
tuberculosis.  These provisions have been upheld by the 
Court.  See Tubianosa v. Derwinski, 3 Vet. App. 180, 181 
(1992); Salong v. Brown, 7 Vet. App. 130, 132 (1994).  The 
Court has found that VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submitted VA or 
service physician diagnoses or submitted the diagnosis of a 
private physician supported by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  The 
evidence in this case indicates that the veteran's pertinent 
private medical records are unavailable.  Therefore, it would 
be futile to attempt to obtain any private medical records 
related to a diagnosis of pulmonary tuberculosis within three 
years of service.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4).  
Although a VA medical opinion was not obtained in this case, 
the probative evidence of record does not show the veteran 
sustained an event, disease, or injury related to COPD or PTB 
during his recognized service.  The September 1999 statement 
by Dr. J.F.O. as to a 2 to 3 year history of recurrent COPD 
at the time of his 1946 examination of the veteran is 
inconsistent with the veteran's sworn February 1946 statement 
indicating no such illness and the findings of a service 
medical examination.  There are no available medical records 
documenting the late 1946 findings of Dr. J.F.O. and the 
veteran is deceased; therefore, an additional medical opinion 
as to this matter would be entirely speculative and would 
lack probative value.  For these reasons, the Board finds an 
additional VA medical opinion is not necessary for an 
adequate decision.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records include an October 1945 examination 
report which found the veteran's lungs were normal.  In a 
February 1946 statement the veteran reported injuries he 
incurred in 1941, but reported no other illness incurrence 
prior to his return to military control.  In statements dated 
in 1958 the veteran reported he had experienced pulmonary 
defects and had vomited blood as a result of service.  In 
correspondence dated in December 1965 the veteran claimed his 
PTB was the result of his having been beaten by Japanese 
soldiers.  

Private medical and hospital records dated from January to 
March 1972 included diagnoses of severe bronchial asthma and 
secondary pulmonary emphysema.  It was noted the veteran had 
a 10 year history of difficulty breathing accompanied by a 
productive cough.  

The veteran's death certificate shows he died in December 
1981 at the age of 67.  COPD and anemia were certified as the 
immediate and antecedent causes of death on his death 
certificate.

In a September 1999 statement Dr. J.F.O. indicated that 
sometime in late 1946 after the liberation he had examined 
the veteran in his clinic.  The physician also recalled 
having provided diagnoses of recurrent COPD, with a 2 to 3 
year history while the veteran was on duty as a soldier, 
and/or PTB.  It was noted that no records contemporaneous to 
that treatment were available.  In an April 2002 statement 
the physician reiterated his opinion and further noted, in 
essence, that COPD was a diagnosis that was applied for any 
combination of disorders such as chronic pulmonary disease, 
asthma, PTB, bronchitis, emphysema, and bronchoectasis.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law provides, however, that 38 U.S.C.A. 
§ 1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Service connection can also be granted for certain chronic 
diseases, including bronchiectasis, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Active 
tuberculosis is presumed to be service connected if manifest 
to a degree of 10 percent or more within three years of 
service.  38 C.F.R. § 3.307.

For pulmonary tuberculosis shown by X-ray in active service, 
X-ray evidence alone may be adequate for a grant of direct 
service connection for pulmonary tuberculosis.  38 C.F.R. 
§ 3.370.  A diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374.

The Federal Circuit has also held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  See 38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Court has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, as a preliminary matter, the Board finds the 
private physician's September 1999 and April 2002 statements 
recalling diagnoses of active PTB in late 1946 may not be 
accepted as showing this disease was manifested within three 
years of service.  The Board also finds the opinions of Dr. 
J.F.O. are of little probative weight because they were 
provided over 50 years after the purported medical 
examinations and were not based upon review of any 
contemporaneous medical reports.  In addition, the opinions 
are inconsistent with the evidence of record contemporaneous 
to the veteran's service, including the October 1945 
examination findings and the veteran's own February 1946 
sworn statement as to prior illness.  The Board finds the 
October 1945 and February 1946 reports are persuasive that 
COPD and PTB were not incurred in or aggravated by service.  
There is no other competent evidence linking COPD, PTB, or 
anemia to the veteran's recognized service and no acceptable 
medical evidence of PTB within three years of active service.  
There is also no evidence that any service-related disability 
substantially or materially contributed to the cause of his 
death.  Therefore, service connection for the cause of the 
veteran's death is not warranted.

It is also noted that in her January 1998 claim the appellant 
asserted that the service department determination as to the 
veteran's recognized service was erroneous, but that the RO 
has taken no further action as to that contention.  The 
record shows the service department verified the veteran's 
recognized service in May 1954 and verified the reported 
dates again in March 1958.  The Court has held that "VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  The appellant's proper 
remedy, if any, regarding service verification is an 
application to the Board for Correction of Military Records.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The Board 
further finds there is no indication that any correction of 
an earlier period of recognized service in this case would be 
pertinent to the cause of death issue addressed in this 
appeal.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the appellant's 
claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.





REMAND

In correspondence received in September 2000 the appellant 
filed a notice of disagreement from a August 2000 rating 
decision that denied entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318.  The Court has held that where the 
Board finds a notice of disagreement has been submitted from 
a matter which has not been addressed in a statement of the 
case the issue should be remanded to the RO for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

The RO should, in accordance with any 
applicable Federal Circuit orders, issue 
a statement of the case as to the issue 
of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The 
appellant and her representative should 
be apprised that to perfect the appeal 
for Board review, she must submit a 
substantive appeal.  The RO should allow 
the requisite period of time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



